Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 1 of 16 - Page ID#: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                          NORTHERN DIVISION AT COVINGTON
                                 CIVIL ACTIONS NO.:



 TONI AKERS, on behalf of himself and on
 behalf of all others similarly situated,

                                                                                PLAINTIFF
        vs.


 GOVERNMENT EMPLOYEES
 INSURANCE COMPANY, a foreign
 insurance corporation,
                                                                                DEFENDANT



                               CLASS ACTION COMPLAINT



       Plaintiff TONI AKERS, individually and on behalf of all other persons similarly situated,

sues Defendant, GOVERNMENT EMPLOYEES INSURANCE COMPANY (“Defendant” or

“GEICO”), respectfully representing as follows:

                                        JURISDICTION

       1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

(a) the Plaintiff is a member of the putative classes defined herein, each of which consists of at

least 100 members, and she and the Defendant are citizens of different states; (b) the amount-in-

controversy exceeds $5 million dollars exclusive of interest and costs; and (c) none of the 28

U.S.C. § 1332 exceptions apply to this claim.

                                            VENUE

       2.      Plaintiff alleges that venue in this Honorable Court is proper pursuant to 28 U.S.C.

1391(a), because a substantial portion of the acts and course of conduct giving rise to the claims
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 2 of 16 - Page ID#: 2




alleged occurred within the district and the Defendant is subject to personal jurisdiction in this

district.

                                    NATURE OF THE ACTION

         3.       This is a Kentucky class action lawsuit by Plaintiff, individually, and on behalf of

a putative class of persons (the “Class”), who were insureds under a GEICO automobile policy

(the “Policy”) issued for private passenger auto physical damage, pursuant to which Defendant

was required to pay the cost to repair an insured vehicle up to the “Actual Cash Value” (“ACV”)

of the vehicle.

         4.       Defendant GEICO is one of the largest passenger auto insurance carriers operating

in the State of Kentucky. One of the coverages GEICO sells to consumers is comprehensive and

collision coverage. GEICO systematically and uniformly underpaid Plaintiffs and thousands of

other putative Class Members amounts owed to its insureds who suffered the total loss of a vehicle

insured with comprehensive and collision coverage.

         5.       Insureds, such as Plaintiff and the putative Class Members, pay a premium in

exchange for GEICO’s promise to repair any damage to an insured vehicle caused by a covered

peril.

         6.       GEICO’s Policy gives it the option to either pay for the property damage in money

or to repair or replace the insured property. Once GEICO makes an election not to repair or replace

the damaged property, it is bound by that election and “cannot by its own action revoke it.” 12A

Couch on Ins. § 176:23

         7.       GEICO’s obligation to pay for damage is not limitless; rather, it is limited (or

capped) to the ACV of the insured vehicle. For example, GEICO is not obligated to spend $20,000

to repair extensive damage to a vehicle that is only worth $5,000. Under such circumstances, where




                                                   2
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 3 of 16 - Page ID#: 3




the cost to repair damage exceeds the value of the vehicle (less retained value), the vehicle is

considered a “total loss.”

       8.      When GEICO determines that an insured vehicle is a “total loss,” it always (as a

general business practice) invokes its limitation of liability and elects to pay ACV in a cash

payment to the insured.

       9.      ACV is defined by both the Policy and by Kentucky law as the replacement cost of

the auto, less depreciation or betterment. See Jouve v. State Farm Fire & Cas. Co., 74 So. 3d 220,

229 (La. Ct. App. 2011) (“Under Kentucky law, actual cash value is equal to replacement cost

value less depreciation.”).

       10.     Additionally, when an insurer elects to make a cash settlement instead of repairing

an insured vehicle, Kentucky requires that cash settlement to include “all applicable taxes, license

fees . . ., and other fees incident to transfer of evidence of ownership of a comparable motor

vehicle.” 806 KAR 12:095.

       11.     To replace a vehicle with a “comparable motor vehicle,” an insured is required to

pay certain fees to properly register and title a motor vehicle. Upon information and belief, those

fees include a $17.00 title fee, and $6.00 clerk fee, a $21.00 plate fee, and a $22.00 lien fee (when

applicable), totalling at least $66.00 in fees (collectively, “Title and Registration Fees”). A vehicle

will not be legally transferred until the new owner makes proper application for title and pays the

concomitant fees.

       12.     Despite these reasonably necessary replacement fees, GEICO paid Plaintiff and

other class members only $18.00 in state and regulatory fees. GEICO’s refusal to pay the full cost

of replacing a vehicle in Kentucky after a total loss is a violation of both the terms of the Policy

and Kenntucky law.




                                                  3
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 4 of 16 - Page ID#: 4




        13.     This lawsuit is brought on behalf of Plaintiffs and on behalf of all other similarly

situated insureds who have suffered damages due to the Defendant’s practice of refusing to pay

reasonably necessary replacement fees, such as Title and Registration Fees, to first-party total loss

insureds on physical damage policies containing comprehensive and collision coverages.

                                     STATEMENT OF FACTS

        14.     GEICO’s Policy covered Plaintiff and Class Members based on standardized policy

language with identical material terms for collision and comprehensive coverage on first-party

total loss physical damage claims.

A.      The Policy Required GEICO To Pay Actual Cash Value, Including Reasonably
        Necessary Replacement Fees.

        15.     The Policy promises to pay for “loss” to a covered auto. Relating to physical

damage collision coverage, the Policy specifically provide:

                We will pay for collision loss to the owned or non-owned auto for
                the amount of each loss less the applicable deductible.

        16.     The Policy provide as follows relating to physical damage comprehensive

coverage:

                We will pay for each loss less the applicable deductible caused other than
                by collision to the owned or non-owned auto.

        17.     The Policy explains that GEICO will pay for “loss” by electing to either: “(a) pay

for the loss; or (b) repair or replace the damaged or stolen property.”

        18.     In the same section, under a provision entitled “LIMIT OF LIABILITY,” the Policy

state, in pertinent part:

                The limit of our liability for loss:’

                1. Is the actual cash value of the property at the time of the loss;

                Actual cash value of property will be determined at the time of the
                loss and will include an adjustment for depreciation/betterment and
                for the physical condition of the property.

                                                    4
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 5 of 16 - Page ID#: 5




       19.     “Loss” is defined under the Policy as “direct and accidental loss of or damage to

(a) the auto, including its equipment; or (b) other insured property.”

       20.     “Actual cash value” is defined as “the replacement cost of the auto or property less

depreciation or betterment.”

       21.     Taken together, these Policy provisions obligate Defendant to pay for “loss” (i.e.,

damage to the auto) by either paying for the “loss” (i.e., damage) in cash or by actually “repairing

or replacing” the vehicle. However, if the cost of paying for the loss (i.e. damage) or the cost of

repairing or replacing the vehicle exceeds the value of the vehicle, Defendant is entitled under the

limitation of liability to elect to pay the “actual cash value” of the vehicle (i.e., replacement cost,

less depreciation).

       22.     GEICO violated the Policy provisions requiring that it pay “loss” on comprehensive

and collision claims. “Loss” expressly includes actual cash value pursuant to the Policy’s Limit of

Liability provision, which provides that the most GEICO will pay “for loss . . . [i]s the actual cash

value of the property at the time of the loss.” The Policy defines ACV as “the replacement cost of

the auto or property less depreciation or betterment.” Thus, the Policy requires GEICO to pay for

“loss” capped at the ACV of the vehicle. When GEICO elects to pay ACV rather than the higher

amount to repair or replace a total-loss vehicle, GEICO’s contractual obligation to pay for loss

becomes an obligations to pay ACV.

       23.     ACV is the only “loss” provision in the Policy that includes and permits deductions

for depreciation or betterment. GEICO deducts for depreciation and betterment on total loss

claims, which evidences that GEICO pays ACV on the total loss claims. GEICO trains its adjusters

that it pays ACV on total losses, which permits the reduction in coverage for depreciation and

betterment. GEICO’s auto damage adjuster’s handbook instructs its adjusters that GEICO pays




                                                  5
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 6 of 16 - Page ID#: 6




ACV on total loss claims. GEICO’s general practice is to pay sales tax on first-party total loss

claims because they are replacement costs and thus part of ACV.

        24.     The Policy contains no provision setting out a difference in coverage based on

whether a total loss vehicle is replaced after the total loss. The Policy contains no provision setting

out a difference in coverage based on whether a total loss vehicle is leased, owned, or financed.

The Policy imposes no condition that an insured replace a total-loss vehicle to receive full coverage

under the Policy. The Policy imposes no condition that an insured seek reimbursement for taxes

and fees before receiving full coverage under the Policy.

        25.     The Policies do not exclude from coverage the reasonably necessary Title and

Registration Fees.

        26.     The Policies incorporate the mandates of Kentucky law:

                CHOICE OF LAW

                The policy and any amendment(s) and endorsement(s) are to be
                interpreted pursuant to the laws of the state of Kentucky.
        27.     GEICO defines “total loss” on its website as “Property that has sustained damage

so extensive that repairing it is not reasonable. A vehicle is considered a total loss if it cannot be

repaired safely, if repairing the vehicle is not economically practical, or if state regulations require

[GEICO] to consider it a total loss.” GEICO.COM; Glossary of Insurance Terms and Definitions,

https://www.geico.com/information/insurance-terms/ (last visited January 15, 2021).

        28.     GEICO represents on its website that, if a car it “totaled,” GEICO “will only pay

[its insured] the actual cash value of [their] car, minus the deductible, factoring in depreciation.”

GEICO.com, Common Myths About Auto Insurance, https://www.geico.com/information/life-

stages/on-your-own/auto-insurance-myths/ (last visited January 14, 2021) (emphasis added).

        29.     GEICO, as a general business practice, elects to pay “actual cash value” every time

it determines a vehicle to have sustained a “total loss.”


                                                   6
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 7 of 16 - Page ID#: 7




        30.     GEICO represents, both through its Policies and through statements on its website,

that “actual cash value” means “replacement cost, less depreciation.” GEICO.COM; Glossary of

Insurance Terms and Definitions, https://www.geico.com/information/insurance-terms/ (last

visited January 15, 2021).

B.      The Policies and Kentucky Law Required GEICO to Pay Title Transfer Handling
        Fees and License Plate Transfer Fees on Total Loss Claims.

        31.     ACV replacement costs including all Title and Registration Fees that are incident

to transfer of ownership and must have been paid by GEICO under the Policy and Kentucky law.

        32.     Throughout the class period, Kentucky prohibited the purchase, transfer, or lease

of a vehicle without properly registering and titling the vehicle with the State. See KRS § 186.020

        33.     Upon information and belief, throughout the class period, Kentucky prohibited the

purchase, transfer, or lease of a private passenger vehicle without the payment of a minimum a

$17.00 title fee, and $6.00 clerk fee, a $21.00 plate fee, and a $22.00 lien fee (when applicable),

totaling at least $66.00 in fees.

C.      GEICO Breached Its Policy with Plaintiff by Failing to Pay Reasonably Necessary
        Replacement Costs on His Total Loss Claim.

        34.     Plaintiff entered a Kentucky automobile policy agreement to be insured by GEICO

under terms contained in the “form” Policy.

        35.     The Policy provided physical damage coverage for Plaintiff’s 2013 Toyota Corolla

LE Sedan, VIN: 2T1BU4EE3DC112196 (“Plaintiff’s Vehicle”).

        36.     Plaintiff’s Vehicle was titled and registered in accordance with Kentucky law.

        37.     Plaintiff paid all applicable sales tax, Title and Registration Fees for the total loss

vehicle prior to the loss.




                                                  7
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 8 of 16 - Page ID#: 8




         38.    On or about June 12, 2018, Plaintiff was involved in an auto collision while

operating Plaintiff’s Vehicle. Plaintiff submitted a claim to GEICO for the Plaintiff’s Vehicle

physical damage caused by the collision, claim number 0603795880101023-01.

         39.    Because the cost to repair exceeded the cost to replace the vehicle, GEICO

determined that Plaintiff’s Vehicle was a “total loss” and elected pursuant to the Policy to pay the

ACV of the vehicle instead of the higher cost to repair the vehicle.

         40.    GEICO determined Plaintiff’s Vehicle had a total value of $10,135.72. See Exhibit

A (Total Loss Settlement Explanation).

         41.    GEICO added $48.00 for a “condition adjustment,” $573.72 and for applicable

taxes.

         42.    GEICO subtracted the deductible of $500.00.

         43.    GEICO paid Plaintiff $18.00 for “State and Local Regulatory Fees” because such

fees are “replacement costs” owed as part of ACV, and because Kentucky law requires payment

of all necessary fees. However, GEICO significantly underpaid the amount of State and Local

Regulatory Fees owed under the Policy and under Nebraska law.

         44.    Plaintiff replaced his total-loss vehicle with a replacement vehicle. The cost to

replace his vehicle included all reasonably necessary replacement costs, such as all title,

registration, and transfer fees.

         45.    GEICO breached its Policy by failing to pay all reasonably necessary replacement

costs to Plaintiff, including the title transfer handling fee and license plate transfer fee.

         46.    Plaintiff was damaged by GEICO’s breach.


D.       GEICO Breached Its Policies with All Class Members by Failing to Pay the
         Replacement Costs on Their Total Loss Claims.




                                                   8
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 9 of 16 - Page ID#: 9




       47.     Each Class Member was insured by GEICO for total losses under the same material

terms as the Policy insuring Plaintiff.

       48.     Like Plaintiff, each Class Member submitted a claim to GEICO during the class

period, which GEICO determined was a covered total loss.

       49.     GEICO breached its insurance policy with each Class Member by failing to pay all

reasonably necessary replacement costs on the Class Member’s total loss claim.

       50.     Plaintiff satisfied all terms of the Policies and all conditions precedent, such that

their insurance policies were in effect and operational at the time of the accident, and their total

loss claims were deemed covered claims by GEICO.


E.     GEICO’s Breaches Were Committed in Bad Faith.

       51.     Plaintiff and Class Members are entitled to expenses of litigation, including all

attorneys’ fees and costs pursuant to K.R.S. Stat. § 304.12-230.

       52.     GEICO has acted in bad faith and GEICO’s failure to pay full ACV replacement

costs was arbitrary, capricious, or without probable cause. GEICO has caused Plaintiff and Class

Members unnecessary trouble and expense by GEICO’s failure to comply with the clear

requirements of the Policy and Kentucky law.

       53.     There is no legal justification for GEICO’s conduct in failing to pay full ACV

replacement costs on Kentucky first-party total loss claims.

                               CLASS ACTION ALLEGATIONS

       54.     Plaintiff brings this action on behalf of himself and as a class of all others similarly

situated. This action is brought and is properly maintained as a class action pursuant Fed. R. Civ.

P. 23(b)(1), (b)(2), (b)(3) and/or (c)(4), as may deemed appropriate by the Court.

       55.     Plaintiff asserts claims for breach of contract on behalf of the Class defined as

follows:

                                                  9
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 10 of 16 - Page ID#: 10




                  All insureds who, under a motor-vehicle policy issued by GEICO in the
                  State of Kentucky with comprehensive and/or collision coverage, submitted
                  a covered first-party physical damage claim, and whose claim was adjusted
                  as a total loss and resulted in a total loss payment from GEICO during the
                  period of limitations through the date of class certification.

 Plaintiff reserves the right to amend this class definition as additional facts are discovered and

 become known.

         56.      Excluded from the Class are all officers and employees of GEICO and its affiliates,

 parents, and subsidiaries; all persons who make a timely election to be excluded from the Class;

 government entities; and the judges to whom this case is assigned and their immediate family and

 court staff.

         57.      Numerosity: The Class is so numerous that joinder of all individual claims at issue

 is impracticable. It is believed that there are thousands of Kentucky residents whose claims resulted

 in a total loss payment from GEICO that did not include title transfer handling fees and/or license

 plate transfer fees during the class period. Thus, numerosity is established within the meaning of

 Rule 23(a)(1).

         58.      Commonality: There are common issues of law and fact as to:

                  a.     Whether the Policy requires GEICO to pay full ACV replacement costs,

                         including title transfer handling fees on first-party total loss claims; and

                  c.     Whether GEICO breached the Policy by failing to pay full ACV

                         replacement costs, including title transfer handling fees and/or license plate

                         transfer fees.

                  Thus, commonality is established within the meaning of Rule 23(a)(2).

         59.      Typicality: Plaintiff’s claims and defenses are typical of the claims of all Class

 Members. GEICO injured Plaintiff and Class Members through uniform misconduct and

 Plaintiff’s legal claims arise from the same core practice—GEICO’s failure to pay full ACV,



                                                   10
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 11 of 16 - Page ID#: 11




 including title transfer handling fees and/or license plate transfer fees, on first-party total loss

 claims under Kentucky physical damage policies. Plaintiff suffered the same harm as all Class

 Members: damages for unpaid replacement costs required under the Policy. Plaintiff’s interests are

 identical to those of the other Class Members, within the meaning of Rule 23(a)(3).

        60.     Adequacy: Plaintiff will fairly and adequately represent and protect the interests

 of the Class because:

                a.       Plaintiff has retained counsel experienced in litigating consumer class

                         actions and complex litigation, and counsel will adequately represent the

                         interests of the Class;

                b.       Plaintiff and his counsel are aware of no conflicts of interest between

                         Plaintiff and   absent Class Members or otherwise;

                c.       Plaintiff and his counsel have adequate financial resources to assure that the

                         interests of the Class will not be harmed; and

                d.       Plaintiff is knowledgeable concerning the subject matter of this action and

                         will assist counsel in the prosecution of this litigation and protection of the

                         putative Class Members’ interests in this regard.

                Thus, adequacy is established within the meaning of Rule 23(a)(4).

        61.     A class action provides a fair and efficient method for adjudicating this controversy

 and is superior to the other available methods of adjudication in that:

                a.       Neither the size of the Class nor any other factor, make it likely that

                         difficulties will be encountered in the management of this Class as a class

                         action;

                b.       The prosecution of separate actions by individual Class Members, or the

                         individual joinders of all Class Members in this action, is impracticable and



                                                   11
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 12 of 16 - Page ID#: 12




                        would create a massive and unnecessary burden on the resources of the

                        courts and could result in inconsistent adjudication, while a single class

                        action can determine, with judicial economy, the rights of each member of

                        the Class;

                c.      Because of the disparity of resources available to Defendant versus those

                        available to individual Class Members, prosecution of separate actions

                        would work a financial hardship on many Class Members;

                d.      The conduct of this action as a class action conserves the resources of the

                        parties and the court system and protects the rights of each Class Member

                        and meets all due process requirements as to fairness to all parties. A class

                        action is also superior to the maintenance of these claims on a claim by

                        claim basis when all actions arise out of the same circumstances and course

                        of conduct; and

                e.      Because the claims may be small or nominal in nature, individual actions

                        will be rendered financially impractical if not impossible.

                                       COUNT I
                            CLAIM FOR BREACH OF CONTRACT

        62.     The allegations in the preceding paragraphs are hereby incorporated by reference.

        63.     Plaintiff and all Class Members were covered insureds under their Policies with

 GEICO and complied with all Policy terms relating to their total loss claims.

        64.     Each Policy and Class Member made a claim under their Policy that GEICO

 determined to be a first-party total loss covered claim.

        65.     The Policy required that GEICO pay Plaintiff and all Class Members for the “loss”

 to their insured vehicles, which GEICO defined as “direct and accidental loss of or damage to” the

 vehicle.

                                                  12
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 13 of 16 - Page ID#: 13




         66.     However, if the value of the “loss” exceeds the value of the damage, referred to as

 a “total loss,” GEICO is entitled, under the limitation of liability provision, to elect to pay the

 “actual cash value” of the vehicle.

         67.     If GEICO does not pay the full value of the “loss,” and GEICO instead elects to

 pay ACV, it is obligated to pay the full amount of ACV.

         68.     GEICO chose to specifically define ACV as “replacement cost” of the insured

 vehicle, less depreciation or betterment.

         69.     GEICO determined that Plaintiff’s and all Class Members’ vehicles experienced a

 total loss.

         70.     GEICO elected to pay Plaintiff and Class Members ACV instead of paying the

 higher cost of loss or repair or replace.

         71.     By electing to pay ACV, GEICO was required under its Policy, to pay reasonably

 necessary replacement costs, which were reasonably likely to be incurred on the replacement of

 their total loss vehicles. Such costs include sales tax, title and registration fees, including title

 transfer handling fees and license plate transfer fees, on total losses because such taxes and fees

 are reasonably necessary replacement costs for total loss insured vehicles.

         72.     GEICO failed to pay Plaintiff and all Class Members full ACV replacement costs,

 including all sales tax title and/or title transfer and license plate transfer fees owed under the Policy

 on their first-party total loss claims.

         73.     GEICO’s failure to pay Plaintiff and Class Members full ACV replacement costs

 including sales tax, title transfer handling fees and/or license plate transfer fees constitutes a breach

 of GEICO’s Policies.

         74.     As a result of GEICO’s breaches, Plaintiff and Class Members have suffered

 damages and are entitled, under their Policies, to sums representing all ACV replacement costs,



                                                    13
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 14 of 16 - Page ID#: 14




 including but not limited to unpaid sales tax on the value of the total loss vehicle at the time of

 loss, unpaid title transfer handling fees and license plate transfer fees, as well as prejudgment and

 post judgment interest, attorneys’ fees, and all costs and expenses of litigation.

        75.     Plaintiff and the Class Members are entitled to an award of attorneys’ fees and costs

 under Kentucky law and all contractual and statutory provisions allowing for recovery of

 attorneys’ fees.

                              COUNT II
 VIOLATION OF KENTUCKY’S UNFAIR CLAIMS SETTLEMENT PRACTICES ACT
                       (K.R.S. Stat § 304.12-230

        76.     The allegations in the preceding paragraphs are hereby incorporated by reference.

        77.     K.R.S. Stat § 304.12-230 requires an insurer to act with good faith and fair dealing,

 to adjust claims fairly and promptly, and to make a reasonable effort to settle claims with the

 insured.

        78.     GEICO violated K.R.S. § 304.12-230 by failing to pay Plaintiff and all Class

 Members full ACV after determining that the vehicles sustained total losses.

        79.     At the time GEICO declared the vehicles total losses, GEICO knew that its Policies

 obligated it to pay full replacement costs of the vehicles, less depreciation.

        80.     GEICO advertised on its website that ACV meant replacement cost less

 depreciation. https://www.geico.com/information/insurance-terms/ (last visited January 14, 2021).

 This definition was confirmed by specific language in its auto Policies, written throughout the

 State of Kentucky.

        81.     GEICO further knew that, in Kentucky, it is required by the Department of

 Insurance to include all applicable taxes and fees incident to the transfer of ownership of a vehicle,

 including all Title and Registration Fees. 806 KAR 12:095.




                                                  14
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 15 of 16 - Page ID#: 15




        82.     Despite this knowledge, and despite its advertised promise, GEICO (as a general

 business practice) underpays all insureds after a total loss by failing to fully pay the cost of Title

 and Registration fees for no purpose other than to profit off of the misfortune of its insureds.

        83.     GEICO has acted in bad faith and caused Plaintiff and Class Members unnecessary

 trouble and expense by failing to comply with the clear requirements of the Policies and Kentucky

 law.

        84.     There is no legal justification for GEICO’s conduct in failing to pay full ACV

 replacement costs, including Title and Registration Fees, on Kentucky first-party total loss claims.

        85.     Plaintiff and Class Members are entitled to and expressly pray for, expenses of

 litigation, including all attorneys’ fees and costs pursuant to K.R.S. Stat § 304.12-230.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually, and on behalf of the Class including all other

 persons similarly situated, prays for judgment in favor of Plaintiff and the Class, and against

 Defendant, GEICO INSURANCE as follows:

        1.      For an Order certifying this action as a Class Action on behalf of the Class described

                above;

        2.      For an award of compensatory damages for the Class in amounts owed by

                Defendant;

        3.      For all other damages according to proof;

        4.      For an award of attorneys’ fees and costs pursuant to K.R.S. Stat § 304.12-230 and

                other applicable law;

        5.      For costs of suit incurred herein;

        6.      For prejudgment and post judgment interests on any amounts awarded; and

        7.      For other and further forms of relief as this Court deems just and proper.



                                                  15
Case: 2:21-cv-00060-DLB-EBA Doc #: 1 Filed: 05/07/21 Page: 16 of 16 - Page ID#: 16




                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.



 Dated: May 7, 2021                   Respectfully submitted,


                                                      /s/ Ronald E. Johnson, Jr.
                                                      Ronald Johnson
                                                      HENDY JOHNSON VAUGHN EMERY
                                                      600 West Main Street, Suite 100
                                                      Louisville, KY 40202
                                                      Tel: 888-606-5297
                                                      E-mail: rjohnson@justicestartshere.com

                                                      NORMAND PLLC
                                                      Amy L. Judkins
                                                      Florida Bar No.: 125046
                                                      Edmund A. Normand, Esq.
                                                      Florida Bar No.: 865590
                                                      Jacob L. Phillips, Esq.
                                                      Florida Bar No.: 120130
                                                      3165 McCrory Place, Ste. 175
                                                      Orlando, FL 32803
                                                      Tel: 407-603-6031
                                                      E-mail: ed@normandpllc.com
                                                      E-mail: jacob.phillips@normandpllc.com
                                                      E-mail: amy.judkins@normandpllc.com
                                                      E-mail: ean@normandpllc.com


                                                       Counsels for Plaintiff




                                                 16
